 EXHIBIT 10.2

SPANSION INC.

2014 EMPLOYEE STOCK PURCHASE PLAN

 

 

1.     Establishment of Plan. Spansion Inc. proposes to grant options to
purchase shares of Common Stock to eligible employees of the Company and its
Participating Corporations (as hereinafter defined) pursuant to this Plan. The
Company intends this Plan to qualify as an “employee stock purchase plan” under
Section 423 of the Code (including any amendments to or replacements of such
Section), and this Plan shall be so construed. Any term not expressly defined in
this Plan but defined for purposes of Section 423 of the Code shall have the
same definition herein. However, with regard to offers of options for purchase
of the Common Stock under the Plan to employees outside the United States
working for a Subsidiary or an affiliate of the Company that is not a
Subsidiary, the Board may offer a subplan or an option that is not intended to
meet the Code Section 423 requirements, provided, if necessary under Code
Section 423, that the other terms and conditions of the Plan are met. Subject to
Section 14, a total of two million (2,000,000) shares of Common Stock is
reserved for issuance under this Plan. In addition, on each January 1 for the
first ten (10) calendar years after the first Offering Date, the aggregate
number of shares of Common Stock reserved for issuance under the Plan shall be
increased automatically by the number of shares equal to one percent (1%) of the
total number of outstanding shares of the Company Common Stock on the
immediately preceding December 31 (rounded down to the nearest whole share);
provided, that the Board or the Committee may in its sole discretion reduce the
amount of the increase in any particular year; and, provided further, that the
aggregate number of shares issued over the term of this Plan shall not exceed
five million (5,000,000) shares of Common Stock. The number of shares reserved
for issuance under this Plan and the maximum number of shares that may be issued
under this Plan shall be subject to adjustments effected in accordance with
Section 14 of this Plan. Capitalized terms not defined elsewhere in the text are
defined in Section 27.

 

2.     Purpose. The purpose of this Plan is to provide eligible employees of the
Company and Participating Corporations with a means of acquiring an equity
interest in the Company through payroll deductions, to enhance such employees’
sense of participation in the affairs of the Company and Participating
Corporations, and to provide an incentive for continued employment.

 

3.     Administration. The Plan will be administered by the Compensation
Committee of the Board or by the Board (either referred to herein as the
“Committee”). Subject to the provisions of this Plan and the limitations of
Section 423 of the Code or any successor provision in the Code, all questions of
interpretation or application of this Plan shall be determined by the Committee
and its decisions shall be final and binding upon all Participants. The
Committee will have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to determine eligibility and decide
upon any and all claims filed under the Plan. Every finding, decision and
determination made by the Committee will, to the full extent permitted by law,
be final and binding upon all parties. Notwithstanding any provision to the
contrary in this Plan, the Committee may adopt rules and/or procedures relating
to the operation and administration of the Plan to accommodate requirements of
local law and procedures outside of the United States. The Committee will have
the authority to determine the Fair Market Value of the Common Stock (which
determination shall be final, binding and conclusive for all purposes) in
accordance with Section 8 below and to interpret Section 8 of the Plan in
connection with circumstances that impact the Fair Market Value. Members of the
Committee shall receive no compensation for their services in connection with
the administration of this Plan, other than standard fees as established from
time to time by the Board for services rendered by Board members serving on
Board committees. All expenses incurred in connection with the administration of
this Plan shall be paid by the Company. For purposes of this Plan, the Committee
may designate separate offerings under the Plan (the terms of which need not be
identical) in which eligible employees of one or more Participating Corporations
will participate, even if the dates of the applicable Offering Periods of each
such offering are identical.

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

4.     Eligibility. Any employee of the Company or the Participating
Corporations is eligible to participate in an Offering Period under this Plan
except the following (other than where prohibited by applicable law):

 

(a)     employees who are not employed by the Company or a Participating
Corporation prior to the beginning of such Offering Period or prior to such
other time period as specified by the Committee;

 

(b)     employees who are customarily employed for twenty (20) or less hours per
week;

 

(c)     employees who are customarily employed for five (5) months or less in a
calendar year;

 

(d)     employees who, together with any other person whose stock would be
attributed to such employee pursuant to Section 424(d) of the Code, own stock or
hold options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or any of
its Participating Corporations or who, as a result of being granted an option
under this Plan with respect to such Offering Period, would own stock or hold
options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or any of
its Participating Corporations;

 

(e)     employees who do not meet any other eligibility requirements that the
Committee may choose to impose (within the limits permitted by the Code); and

 

(f)     individuals who provide services to the Company or any of its
Participating Corporations as independent contractors who are reclassified as
common law employees for any reason except for federal income and employment tax
purposes.

 

The foregoing notwithstanding, an individual shall not be eligible if his or her
participation in the Plan is prohibited by the law of any country that has
jurisdiction over him or her or if he or she is subject to a collective
bargaining agreement that does not provide for participation in the Plan.

 

 
 

--------------------------------------------------------------------------------

 

 

5.     Offering Dates.

 

(a)     While the Plan is in effect, the Committee shall determine the duration
and commencement date of each Offering Period, provided that an Offering Period
shall in no event be longer than twenty-seven (27) months, except as otherwise
provided by an applicable subplan. Offering Periods may be consecutive or
overlapping. Each Offering Period may consist of one or more Purchase Periods
during which payroll deductions of Participants are accumulated under this Plan.
While the Plan is in effect, the Committee shall determine the duration and
commencement date of each Purchase Period, provided that a Purchase Period shall
in no event end later than the close of the Offering Period in which it begins.
Purchase Periods shall be consecutive.

 

(b)     The initial Offering Period shall commence on August 15, 2014 or date on
which this Plan is approved by the Stockholders and shall end with the Purchase
Date that occurs on a date selected by the Committee approximately six (6)
months after the Effective Date (but in any event not more than twenty-seven
(27) months after the Effective Date). The initial Offering Period shall consist
of a single Purchase Period. Thereafter, a new six-month Offering Period shall
commence on each February 15 and August 15, with each such Offering Period also
consisting of a single six-month Purchase Period, except as otherwise provided
by an applicable subplan. The Committee shall have the power to change these
terms as provided in Section 25 below.

 

6.     Participation in this Plan.

 

(a)     With respect to any Offering Period, an eligible employee determined in
accordance with Section 4 may elect to become a Participant by submitting a
subscription agreement before the commencement of the Offering Period to which
such agreement relates in accordance with such rules as the Committee may
determine.

 

(b)     Once an employee becomes a Participant in an Offering Period, then such
Participant will automatically participate in the Offering Period commencing
immediately following the last day of such prior Offering Period at the same
contribution level unless the Participant withdraws or is deemed to withdraw
from this Plan or terminates further participation in the Offering Period as set
forth in Section 11 below. A Participant that is automatically enrolled in a
subsequent Offering Period pursuant to this section is not required to file any
additional subscription agreement in order to continue participation in this
Plan.

 

7.     Grant of Option on Enrollment. Becoming a Participant with respect to an
Offering Period will constitute the grant (as of the Offering Date) by the
Company to such Participant of an option to purchase on the Purchase Date up to
that number of shares of Common Stock determined by a fraction, the numerator of
which is the amount of the contribution level for such Participant multiplied by
such Participant’s base salary during such Purchase Period and the denominator
of which is the lower of (i) eighty-five percent (85%) of the Fair Market Value
of a share of the Common Stock on the Offering Date (but in no event less than
the par value of a share of the Company’s Common Stock), or (ii) eighty-five
percent (85%) of the Fair Market Value of a share of the Common Stock on the
Purchase Date (but in no event less than the par value of a share of the Common
Stock) provided, however, that the number of shares of Common Stock subject to
any option granted pursuant to this Plan shall not exceed the lesser of (x) the
maximum number of shares set by the Committee pursuant to Section 10(b) below
with respect to the applicable Purchase Date, or (y) the maximum number of
shares which may be purchased pursuant to Section 10(a) below with respect to
the applicable Purchase Date.

 

 
 

--------------------------------------------------------------------------------

 

 

8.     Purchase Price. The purchase price per share at which a share of Common
Stock will be sold in any Offering Period shall be eighty-five percent (85%) of
the lesser of:

 

(a)     The Fair Market Value on the Offering Date; or

 

(b)     The Fair Market Value on the Purchase Date.

 

9.     Payment of Purchase Price; Payroll Deduction Changes; Share Issuances.

 

(a)     The purchase price of the shares is accumulated by regular payroll
deductions made during each Offering Period, unless the Committee determines
that contributions may be made in another form (including payment by check at
the end of a Purchase Period). The deductions are made as a percentage of the
Participant’s base salary in one percent (1%) increments not less than one
percent (1%), nor greater than ten percent (10%) or such lower limit set by the
Committee. “Compensation” shall mean base salary (or in foreign jurisdictions,
equivalent cash compensation). For purposes of determining a Participant’s
Compensation, any election by such Participant to reduce his or her regular cash
remuneration under Sections 125 or 401(k) of the Code (or in foreign
jurisdictions, equivalent salary deductions) shall be treated as if the
Participant did not make such election. Payroll deductions shall commence on the
first payday following the last Purchase Date and shall continue to the end of
the Offering Period unless sooner altered or terminated as provided in this
Plan.

 

(b)     Subject to Section 25 below and to the rules of the Committee, a
Participant may decrease the rate of payroll deductions during an Offering
Period or any Purchase Period by filing with the Company a new authorization for
payroll deductions.

 

(c)     Subject to Section 25 below and to the rules of the Committee, a
Participant may reduce his or her payroll deduction percentage to zero during an
Offering Period by filing with the Company a request for cessation of payroll
deductions, and after such reduction becomes effective no further payroll
deductions will be made for the duration of the Offering Period. Payroll
deductions credited to the Participant’s account prior to the effective date of
the request shall be used to purchase shares of Common Stock in accordance with
Section (e) below. A reduction of the payroll deduction percentage to zero shall
be treated as such Participant’s withdrawal from such Offering Period, and the
Plan, effective as of the day after the next Purchase Date following the filing
date of such request with the Company.

 

(d)     All payroll deductions made for a Participant are credited to his or her
account under this Plan and are deposited with the general funds of the Company,
except to the extent required to be segregated due to local legal restrictions
outside the United States. No interest accrues on the payroll deductions. All
payroll deductions received or held by the Company may be used by the Company
for any corporate purpose, and the Company shall not be obligated to segregate
such payroll deductions, except to the extent necessary to comply with local
legal requirements outside the United States.

 

 
 

--------------------------------------------------------------------------------

 

 

(e)     On each Purchase Date, so long as this Plan remains in effect and
provided that the Participant has not submitted a signed and completed
withdrawal form before that date which notifies the Company that the Participant
wishes to withdraw from that Offering Period under this Plan and have all
payroll deductions accumulated in the account maintained on behalf of the
Participant as of that date returned to the Participant, the Company shall apply
the funds then in the Participant’s account to the purchase of whole shares of
Common Stock reserved under the option granted to such Participant with respect
to the Offering Period to the extent that such option is exercisable on the
Purchase Date. The purchase price per share shall be as specified in Section 8
of this Plan. Any amount remaining in a Participant’s account on a Purchase Date
which is less than the amount necessary to purchase a full share of Common Stock
shall be returned to the Participant, without interest(except to the extent
required due to local legal requirements outside the United States. In the event
that this Plan has been oversubscribed, all funds not used to purchase shares on
the Purchase Date shall be returned to the Participant, without interest (except
to the extent required due to local legal requirements outside the United
States). No Common Stock shall be purchased on a Purchase Date on behalf of any
employee whose participation in this Plan has terminated prior to such Purchase
Date.

 

(f)     As promptly as practicable after the Purchase Date, the Company shall
issue shares for the Participant’s benefit representing the shares purchased
upon exercise of his or her option.

 

(g)     During a Participant’s lifetime, his or her option to purchase shares
hereunder is exercisable only by him or her. The Participant will have no
interest or voting right in shares covered by his or her option until such
option has been exercised.

 

(h)     To the extent required by applicable federal, state, local or foreign
law, a Participant shall make arrangements satisfactory to the Company for the
satisfaction of any withholding tax obligations that arise in connection with
the Plan. The Company shall not be required to issue any shares of Common Stock
under the Plan until such obligations are satisfied.

 

10.     Limitations on Shares to be Purchased.

 

(a)     No Participant shall be entitled to purchase stock under any Offering
Period at a rate which, when aggregated with such Participant’s rights to
purchase stock, that are also outstanding in the same calendar year(s) (whether
under other Offering Periods or other employee stock purchase plans of the
Company, its parent and its subsidiaries), exceeds $25,000 in Fair Market Value,
determined as of the Offering Date, (or such other limit as may be imposed by
the Code) for each calendar year in which such Offering Period is in effect
(hereinafter the “Maximum Share Amount”). The Company may automatically suspend
the payroll deductions of any Participant as necessary to enforce such limit
provided that when the Company automatically resumes such payroll deductions,
the Company must apply the rate in effect immediately prior to such suspension.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     The Committee may, in its sole discretion, set a lower maximum number of
shares which may be purchased by any Participant during any Offering Period than
that determined under Section 10(a) above, which shall then be the Maximum Share
Amount for subsequent Offering Periods; provided, however, in no event shall a
Participant be permitted to purchase more than two thousand five hundred (2,500)
Shares during any one Purchase Period, irrespective of the Maximum Share Amount
set forth in (a) and (b) hereof. If a new Maximum Share Amount is set, then all
Participants will be notified of such Maximum Share Amount prior to the
commencement of the next Offering Period for which it is to be effective. The
Maximum Share Amount shall continue to apply with respect to all succeeding
Offering Periods unless revised by the Committee as set forth above.

 

(c)     If the number of shares to be purchased on a Purchase Date by all
Participants exceeds the number of shares then available for issuance under this
Plan, then the Company will make a pro rata allocation of the remaining shares
in as uniform a manner as shall be reasonably practicable and as the Committee
shall determine to be equitable. In such event, the Company will give written
notice of such reduction of the number of shares to be purchased under a
Participant’s option to each Participant affected.

 

(d)     Any payroll deductions accumulated in a Participant’s account which are
not used to purchase stock due to the limitations in this Section 10, and not
covered by Section 9(e), shall be returned to the Participant as soon as
practicable after the end of the applicable Purchase Period, without interest
(except to the extent required due to local legal requirements outside the
United States).

 

11.     Withdrawal.

 

(a)     Each Participant may withdraw from an Offering Period under this Plan
pursuant to a method specified by the Company. Such withdrawal may be elected at
any time prior to the end of an Offering Period, or such other time period as
specified by the Committee.

 

(b)     Upon withdrawal from this Plan, the accumulated payroll deductions shall
be returned to the withdrawn Participant, without interest, and his or her
interest in this Plan shall terminate. In the event a Participant voluntarily
elects to withdraw from this Plan, he or she may not resume his or her
participation in this Plan during the same Offering Period, but he or she may
participate in any Offering Period under this Plan which commences on a date
subsequent to such withdrawal by filing a new authorization for payroll
deductions in the same manner as set forth in Section 6 above for initial
participation in this Plan.

 

(c)     If the Fair Market Value on the first day of the current Offering Period
in which a participant is enrolled is higher than the Fair Market Value on the
first day of any subsequent Offering Period, the Company will automatically
enroll such participant in the subsequent Offering Period. Any funds accumulated
in a participant’s account prior to the first day of such subsequent Offering
Period will be applied to the purchase of shares on the Purchase Date
immediately prior to the first day of such subsequent Offering Period, if any.

 

12.     Termination of Employment. Termination of a Participant’s employment for
any reason, including retirement, death, disability, or the failure of a
Participant to remain an eligible employee of the Company or of a Participating
Corporation, immediately terminates his or her participation in this Plan. In
such event, accumulated payroll deductions credited to the Participant’s account
will be returned to him or her or, in the case of his or her death, to his or
her legal representative, without interest (except to the extent required due to
local legal requirements outside the United States). For purposes of this
Section 12, an employee will not be deemed to have terminated employment or
failed to remain in the continuous employ of the Company or of a Participating
Corporation in the case of sick leave, military leave, or any other leave of
absence approved by the Company; provided that such leave is for a period of not
more than ninety (90) days or reemployment upon the expiration of such leave is
guaranteed by contract or statute. The Company will have sole discretion to
determine whether a Participant has terminated employment and the effective date
on which the Participant terminated employment, regardless of any notice period
or garden leave required under local law.

 

 
 

--------------------------------------------------------------------------------

 

 

13.     Return of Payroll Deductions. In the event a Participant’s interest in
this Plan is terminated by withdrawal, termination of employment or otherwise,
or in the event this Plan is terminated by the Board, the Company shall deliver
to the Participant all accumulated payroll deductions credited to such
Participant’s account. No interest shall accrue on the payroll deductions of a
Participant in this Plan (except to the extent required due to local legal
requirements outside the United States).

 

14.     Capital Changes. If the number of outstanding Shares is changed by a
stock dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification or similar change in the capital structure of the
Company, without consideration, then the Committee shall adjust the number and
class of Common Stock that may be delivered under the Plan, the purchase price
per share and the number of shares of Common Stock covered by each option under
the Plan which has not yet been exercised, and the numerical limits of Sections
1 and 10 shall be proportionately adjusted, subject to any required action by
the Board or the stockholders of the Company and in compliance with applicable
securities laws; provided that fractions of a Share will not be issued.

 

15.     Nonassignability. Neither payroll deductions credited to a Participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under this Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 22 below) by the Participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be void and without
effect.

 

16.     Use of Participant Funds and Reports. The Company may use all payroll
deductions received or held by it under the Plan for any corporate purpose, and
the Company will not be required to segregate Participant payroll deductions
(except to the extent required due to local legal requirements outside the
United States). Until Shares are issued, Participants will only have the rights
of an unsecured creditor. Each Participant shall receive promptly after the end
of each Purchase Period a report of his or her account setting forth the total
payroll deductions accumulated, the number of shares purchased, the per share
price thereof and the remaining cash balance, if any, carried forward or
refunded, as determined by the Committee, to the next Purchase Period or
Offering Period, as the case may be.

 

 
 

--------------------------------------------------------------------------------

 

 

17.     Notice of Disposition. Each U.S. taxpayer Participant shall notify the
Company in writing if the Participant disposes of any of the shares purchased in
any Offering Period pursuant to this Plan if such disposition occurs within two
(2) years from the Offering Date or within one (1) year from the Purchase Date
on which such shares were purchased (the “Notice Period”). The Company may, at
any time during the Notice Period, place a legend or legends on any certificate
representing shares acquired pursuant to this Plan requesting the Company’s
transfer agent to notify the Company of any transfer of the shares. The
obligation of the Participant to provide such notice shall continue
notwithstanding the placement of any such legend on the certificates.

 

18.     No Rights to Continued Employment. Neither this Plan nor the grant of
any option hereunder shall confer any right on any employee to remain in the
employ of the Company or any Participating Corporation, or restrict the right of
the Company or any Participating Corporation to terminate such employee’s
employment.

 

19.     Equal Rights And Privileges. All eligible employees granted an option
under this Plan that is intended to meet the Code Section 423 requirements shall
have equal rights and privileges with respect to this Plan or within any
separate offering under the Plan so that this Plan qualifies as an “employee
stock purchase plan” within the meaning of Section 423 or any successor
provision of the Code and the related regulations. Any provision of this Plan
which is inconsistent with Section 423 or any successor provision of the Code
shall, without further act or amendment by the Company, the Committee or the
Board, be reformed to comply with the requirements of Section 423. This Section
19 shall take precedence over all other provisions in this Plan.

 

20.     Notices. All notices or other communications by a Participant to the
Company under or in connection with this Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

 

21.     Term; Stockholder Approval. This Plan will become effective on the
Effective Date. This Plan shall be approved by the stockholders of the Company,
in any manner permitted by applicable corporate law, within twelve (12) months
before or after the date this Plan is adopted by the Board. No purchase of
shares that are subject to such stockholder approval before becoming available
under this Plan shall occur prior to stockholder approval of such shares and the
Board or Committee may delay any Purchase Date and postpone the commencement of
any Offering Period subsequent to such Purchase Date as deemed necessary or
desirable to obtain such approval (provided that if a Purchase Date would occur
more than twenty-four (24) months after commencement of the Offering Period to
which it relates, then such Purchase Date shall not occur and instead such
Offering Period shall terminate without the purchase of such shares and
Participants in such Offering Period shall be refunded their contributions
without interest). This Plan shall continue until the earlier to occur of (a)
termination of this Plan by the Board (which termination may be effected by the
Board at any time pursuant to Section 25 below), (b) issuance of all of the
shares of Common Stock reserved for issuance under this Plan, or (c) the tenth
anniversary of the first Purchase Date under the Plan.

 

 
 

--------------------------------------------------------------------------------

 

 

22.     Designation of Beneficiary.

 

(a)     If provided in the subscription agreement, a Participant may file a
written designation of a beneficiary who is to receive any shares and cash, if
any, from the Participant’s account under this Plan in the event of such
Participant’s death subsequent to the end of a Purchase Period but prior to
delivery to him of such shares and cash. In addition, a Participant may file a
written designation of a beneficiary who is to receive any cash from the
Participant’s account under this Plan in the event of such Participant’s death
prior to a Purchase Date. Such form shall be valid only if it was filed with the
Company at the prescribed location before the Participant’s death.

 

(b)     Such designation of beneficiary may be changed by the Participant at any
time by written notice filed with the Company at the prescribed location before
the Participant’s death. In the event of the death of a Participant and in the
absence of a beneficiary validly designated under this Plan who is living at the
time of such Participant’s death, the Company shall deliver such cash to the
executor or administrator of the estate of the Participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares or cash to the spouse
or, if no spouse is known to the Company, then to any one or more dependents or
relatives of the Participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.

 

23.     Conditions Upon Issuance of Shares; Limitation on Sale of Shares. Shares
shall not be issued with respect to an option unless the exercise of such option
and the issuance and delivery of such shares pursuant thereto shall comply with
all applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act, the Exchange Act, the rules and regulations
promulgated thereunder, and the requirements of any stock exchange or automated
quotation system upon which the shares may then be listed, exchange control
restrictions and/or securities law restrictions outside the United States, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance. Shares may be held in trust or subject to further
restrictions as permitted by any subplan.

 

24.     Applicable Law. The Plan shall be governed by the substantive laws
(excluding the conflict of laws rules) of the State of Delaware.

 

 
 

--------------------------------------------------------------------------------

 

 

25.     Amendment or Termination. The Committee, in its sole discretion, may
amend, suspend, or terminate the Plan, or any part thereof, at any time and for
any reason. If the Plan is terminated, the Committee, in its discretion, may
elect to terminate all outstanding Offering Periods either immediately or upon
completion of the purchase of shares of Common Stock on the next Purchase Date
(which may be sooner than originally scheduled, if determined by the Committee
in its discretion), or may elect to permit Offering Periods to expire in
accordance with their terms (and subject to any adjustment pursuant to
Section 14). If an Offering Period is terminated prior to its
previously-scheduled expiration, all amounts then credited to Participants’
accounts for such Offering Period, which have not been used to purchase shares
of Common Stock, shall be returned to those Participants (without interest
thereon, except as otherwise required under local laws) as soon as
administratively practicable. Further, the Committee will be entitled to
establish rules to change the Purchase Periods and Offering Periods, limit the
frequency and/or number of changes in the amount withheld during a Purchase
Period or an Offering Period, establish the exchange ratio applicable to amounts
withheld in a currency other than U.S. dollars, permit payroll withholding in
excess of the amount designated by a Participant in order to adjust for delays
or mistakes in the administration of the Plan, establish reasonable waiting and
adjustment periods and/or accounting and crediting procedures to ensure that
amounts applied toward the purchase of Common Stock for each Participant
properly correspond with amounts withheld from the Participant’s base salary or
regular hourly wages, and establish such other limitations or procedures as the
Committee determines in its sole discretion advisable which are consistent with
the Plan. Such actions will not require stockholder approval or the consent of
any Participants. However, no amendment shall be made without approval of the
stockholders of the Company (obtained in accordance with Section 21 above)
within twelve (12) months of the adoption of such amendment (or earlier if
required by Section 21) if such amendment would: (a) increase the number of
shares that may be issued under this Plan; or (b) change the designation of the
employees (or class of employees) eligible for participation in this Plan. In
addition, in the event the Committee determines that the ongoing operation of
the Plan may result in unfavorable financial accounting consequences, the
Committee may, in its discretion and, to the extent necessary or desirable,
modify, amend or terminate the Plan to reduce or eliminate such accounting
consequences including, but not limited to: (i) amending the definition of
compensation, including with respect to an Offering Period underway at the time;
(ii) altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price; (iii) shortening
any Offering Period by setting a Purchase Date, including an Offering Period
underway at the time of the Committee action; (iv) reducing the maximum
percentage of compensation a participant may elect to set aside as payroll
deductions; and (v) reducing the maximum number of shares of Common Stock a
Participant may purchase during any Offering Period. Such modifications or
amendments will not require approval of the stockholders of the Company or the
consent of any Participants.

 

26.     Corporate Transactions. In the event of a Corporate Transaction (as
defined below), each outstanding right to purchase Company Common Stock will be
assumed or an equivalent option substituted by the successor corporation or a
parent or a subsidiary of the successor corporation. In the event that the
successor corporation refuses to assume or substitute for the purchase right,
the Offering Period with respect to which such purchase right relates will be
shortened by setting a new Purchase Date (the “New Purchase Date”) and will end
on the New Purchase Date. The New Purchase Date shall occur on or prior to the
consummation of the Corporate Transaction, and the Plan shall terminate on the
consummation of the Corporate Transaction.

 

27.     Definitions.

 

(a)     “Board” shall mean the Board of Directors of the Company.

 

(b)     “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(c)      “Common Stock” shall mean the Class A common stock of the Company.

 

(d)     “Company” shall mean Spansion Inc., a Delaware corporation.

 

 
 

--------------------------------------------------------------------------------

 

 

(e)     “Corporate Transaction” means the occurrence of any of the following
events: (i) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities; or (ii) the consummation of
the sale or disposition by the Company of all or substantially all of the
Company’s assets; or (iii) the consummation of a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or its parent) at
least fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.

 

(f)     “Effective Date” shall mean the date on which this Plan is approved by
the Stockholders.

 

(g)     “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

(h)     “Fair Market Value” shall mean, as of any date, the value of a share of
Common Stock determined as follows:

 

(i)      if such Common Stock is publicly traded and is then listed on a
national securities exchange, its closing price on the date of determination on
the principal national securities exchange on which the Common Stock is listed
or admitted to trading as reported in The Wall Street Journal or such other
source as the Committee deems reliable; or

 

(ii)      if such Common Stock is publicly traded but is neither listed nor
admitted to trading on a national securities exchange, the average of the
closing bid and asked prices on the date of determination as reported in The
Wall Street Journal or such other source as the Committee deems reliable; or

 

(iii)     if such Common Stock is publicly traded but is neither quoted on the
Nasdaq Market nor listed or admitted to trading on a national securities
exchange, the average of the closing bid and asked prices on the date of
determination as reported in The Wall Street Journal or such other source as the
Board or the Committee deems reliable; or

 

(iv)     if none of the foregoing is applicable, by the Board or the Committee
in good faith.

 

(i)     “Offering Date” shall mean the first business day of each Offering
Period.

 

(j)     “Offering Period” shall mean a period with respect to which the right to
purchase Common Stock may be granted under the Plan, as determined by the
Committee pursuant to Section 5(a).

 

 
 

--------------------------------------------------------------------------------

 

 

(k)     “Parent” shall have the same meaning as “parent corporation” in Sections
424(e) and 424(f) of the Code.

 

(l)     “Participant” shall mean an eligible employee who meets the eligibility
requirements set forth in Section 4 and who is either automatically enrolled in
the initial Offering Period or who elects to participate in this Plan pursuant
to Section 6(b).

 

(m)     “Participating Corporation” shall mean any Parents or Subsidiary that
the Board designates from time to time as a corporation that shall participate
in this Plan.

 

(n)     “Plan” shall mean this Spansion Inc. 2014 Employee Stock Purchase Plan.

 

(o)     “Purchase Date” shall mean the last business day of each Purchase
Period.

 

(p)     “Purchase Period” shall mean a period during which contributions may be
made toward the purchase of Common Stock under the Plan, as determined by the
Committee pursuant to Section 5(b).

 

(q)     “Purchase Price” shall mean the price at which Participants may purchase
shares of Common Stock under the Plan, as determined pursuant to Section 8.

 

(r)     “Subsidiary” shall have the same meaning as “subsidiary corporation” in
Sections 424(e) and 424(f) of the Code. 

 